Name: Commission Regulation (EEC) No 874/88 of 30 March 1988 on the release of securities for certain import licences for orange juice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  beverages and sugar
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/77 COMMISSION REGULATION (EEC) No 874/88 of 30 March 1988 on the release of securities for certain import licences for orange juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 3518/86 (3), as last amended by Regulation (EEC) No 210/88 (4), makes imports of orange juice subject to the presentation of an import licence under specific surveillance measures ; Whereas Regulation (EEC) No 210/88 limits surveillance measures on import to certain products and certain forms of presentation, and reduces the amounts of the securities for the licences ; whereas provision should accordingly be made, in respect of products and forms of presentation which have not been subject since 11 February 1988 to surveillance measures on imports for the release of securities for licences on presentation by the operators of the licences to the competent authorities ; whereas provision should also be made for the possibility, on application by the operators, of exchanging the licences relating to products and forms of presentation which remain subject to surveillance measures on import, HAS ADOPTED THIS REGULATION : Article 1 1 . Securities for import licences for orange juice issued for products and forms of presentation falling within CN codes 2009 11 91 , 2009 11 99, 2009 19 91 and 2009 19 99, the validity of which expires after 10 February 1988 shall be released immediately by the competent national authorities on presentation of the licences by the operators concerned. 2. On application by operators and on presentation of the licences issued previously, new import licences shall be issued under the conditions laid down in Regulation (EEC) No 3518/86, for products falling within CN codes 2009 11 11 , 2009 11 19, 2009 19 11 and 2009 19 19. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1988 . ¢ For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p . 20 . (3) OJ No L 325, 20. 11 . 1986, p. 14. (4) OJ No L 21 , 27. 1 . 1988 , p. 7.